Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-14, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 11-14 of U.S. Patent No. 10,706,099. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was filed would have known that all of the limitations in the current application are disclosed in patent 10,706,099 which includes extra features in the claim limitations.
With respect to claim 1, Patent ‘099 discloses a method comprising: 
determining, by a server device, a theme for a playlist (claim 1, limitations 1&2); 
identifying, by the server device, an audio file containing music consistent with the theme and associated with a mood;
looking up, by the server device, the mood in a table, wherein the table identifies, for the mood, other moods from a plurality of moods including those that are opposed to the mood (claim 1, limitation 3); 
identifying, by the server device, an audio file containing a story consistent with the theme and associated with a second mood of the plurality of moods, wherein the second mood is not opposed to the mood associated with the music (claim 1, limitation 4); 
generating, by the server device, the playlist in accordance with the theme, wherein the playlist includes (i) a first reference to the audio file containing the music, and (11) a second reference to the audio file containing the story (claim 1, limitation 5); and 
transmitting, by the server device, the playlist to a client device (claim 1, limitation 6). 
With respect to claim 2, Patent ‘099 discloses wherein the mood being associated with the music is based on a music attribute of the audio file containing the music being indicative of the mood (claim 2). 
With respect to claim 3, Patent ‘099 discloses, wherein the music attribute being indicative of the mood comprises the music attribute indicating that a particular tempo, a particular beat pattern, or a particular chord progression is (i) associated with the mood, and (ii) present in the music (claim 4). 
With respect to claim 4, Patent ‘099 discloses wherein the table has a first dimension representing one or more of the plurality of moods and a second dimension representing one or more of the plurality of moods, wherein each entry in the table is associated with a pair of moods as specified by positions of the entry along the first dimension and the second dimension, and wherein the entries in the table respectively specify whether their associated pair of moods match one another, oppose one another, or are neutral with respect to one another (claim 11). 
With respect to claim 5, Patent ‘099 discloses, wherein generating the playlist to include (1) the first reference to the audio file containing the music and (ii) the second reference to the audio file containing the story is based on a time of day (claim 12).  
With respect to claim 6, Patent ‘099 discloses, wherein the mood is one of happiness, sadness, humor, tragedy, anger, frustration, anxiety, loneliness, confusion, excitement, hope, or relaxation (claim 13). 
With respect to claim 7, Patent ‘099 discloses wherein the second mood is neutral with respect to the mood of the music (claim 14). 
Claims 10-14 and 18-19 are rejected for the same reasons as claim 1-7 above.
Claims 1-6, and 10-14 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-7, 9, and 11-12 of U.S. Patent No. 10,261,964. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was filed would have known that all of the limitations in the current application are disclosed in patent 10,261,964 which includes extra features in the claim limitations.
With respect to claim 1, Patent ‘964 discloses a method comprising: 
determining, by a server device, a theme for a playlist;
identifying, by the server device, an audio file containing music consistent with the theme and associated with a mood;
looking up, by the server device, the mood in a table, wherein the table identifies, for the mood, other moods from a plurality of moods including those that are opposed to the mood;
identifying, by the server device, an audio file containing a story consistent with the theme and associated with a second mood of the plurality of moods, wherein the second mood is not opposed to the mood associated with the music;
generating, by the server device, the playlist in accordance with the theme, wherein the playlist includes (i) a first reference to the audio file containing the music, and (11) a second reference to the audio file containing the story; and
transmitting, by the server device, the playlist to a client device (claim 1).
With respect to claim 2, Patent ‘964 wherein the mood being associated with the music is based on a music attribute of the audio file containing the music being indicative of the mood (claim 1, limitation 4). 
With respect to claim 3, Patent ‘964 discloses, wherein the music attribute being indicative of the mood comprises the music attribute indicating that a particular tempo, a particular beat pattern, or a particular chord progression is (i) associated with the mood, and (11) present in the music. (claim 9). 
With respect to claim 4, Patent ‘964 discloses wherein the table has a first dimension representing one or more of the plurality of moods and a second dimension representing one or more of the plurality of moods, wherein each entry in the table is associated with a pair of moods as specified by positions of the entry along the first dimension and the second dimension, and wherein the entries in the table respectively specify whether their associated pair of moods match one another, oppose one another, or are neutral with respect to one another (claim 1, limitations 3 & 4). 
With respect to claim 5, Patent ‘964 discloses, wherein generating the playlist to include (1) the first reference to the audio file containing the music and (ii) the second reference to the audio file containing the story is based on a time of day (claim 2).  
With respect to claim 6, Patent ‘964 discloses, wherein the mood is one of happiness, sadness, humor, tragedy, anger, frustration, anxiety, loneliness, confusion, excitement, hope, or relaxation. (claim 6). 
Claims 10-14 and 18-19 are rejected for the same reasons as claim 1-7 above.
Claims 1-8, 10-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9 of U.S. Patent No. 11,017,021. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill at the time the invention was filed would have known that all of the limitations in the current application are disclosed in patent 11,017,021 which includes extra features in the claim limitations.
With respect to claim 1, Patent ‘021 discloses a method comprising: 
determining, by a server device, a theme for a playlist;
identifying, by the server device, an audio file containing music consistent with the theme and associated with a mood;
looking up, by the server device, the mood in a table, wherein the table identifies, for the mood, other moods from a plurality of moods including those that are opposed to the mood;
identifying, by the server device, an audio file containing a story consistent with the theme and associated with a second mood of the plurality of moods, wherein the second mood is not opposed to the mood associated with the music;
generating, by the server device, the playlist in accordance with the theme, wherein the playlist includes (i) a first reference to the audio file containing the music, and (11) a second reference to the audio file containing the story; and
transmitting, by the server device, the playlist to a client device (claim 1).
With respect to claim 2, Patent ‘021 wherein the mood being associated with the music is based on a music attribute of the audio file containing the music being indicative of the mood (claim 3). 
With respect to claim 3, Patent ‘021 discloses, wherein the music attribute being indicative of the mood comprises the music attribute indicating that a particular tempo, a particular beat pattern, or a particular chord progression is (i) associated with the mood, and (11) present in the music. (claim 4). 
With respect to claim 4, Patent ‘021 discloses wherein the table has a first dimension representing one or more of the plurality of moods and a second dimension representing one or more of the plurality of moods, wherein each entry in the table is associated with a pair of moods as specified by positions of the entry along the first dimension and the second dimension, and wherein the entries in the table respectively specify whether their associated pair of moods match one another, oppose one another, or are neutral with respect to one another (claim 5). 
With respect to claim 5, Patent ‘021 discloses, wherein generating the playlist to include (1) the first reference to the audio file containing the music and (ii) the second reference to the audio file containing the story is based on a time of day (claim 6).  
With respect to claim 6, Patent ‘021 discloses, wherein the mood is one of happiness, sadness, humor, tragedy, anger, frustration, anxiety, loneliness, confusion, excitement, hope, or relaxation. (claim 7). 
With respect to claim 7, Patent ‘021 discloses, wherein the second mood is neutral with respect to the mood of the music (claim 8).
With respect to claim 8, Patent ‘021 discloses, looking up, by the server device, the second mood in the table; and
identifying, by the server device, a further audio file containing further music consistent with the theme and associated with a third mood of the plurality of moods, wherein the third mood is not opposed to the second mood, and wherein the playlist further includes a third reference to the further audio file (claim 9).
Claims 10-16 and 18-19 are rejected for the same reasons as claim 1-8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443